NO. 07-05-0410-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   MAY 30, 2007
                          ______________________________

                        DAMON ONEALL MILLER, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

      FROM THE CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY;

              NO. 0955659R; HONORABLE ELIZABETH BERRY, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Damon Oneall Miller appeals his conviction of the felony offense of aggravated

robbery and punishment, enhanced by prior convictions, of 30 years confinement. His

single issue on appeal challenges the legal sufficiency of the evidence supporting the jury’s

verdict. We affirm.


       The events giving rise to appellant’s prosecution occurred outside a video rental

store in Fort Worth in July 2004. Late in the evening on July 24, Ana Bouldin parked under

a light outside the store. As she walked to the store to rent a movie, she saw a black man
wearing blue shorts, a white t-shirt and a stocking on his head near the front of the store.

When Bouldin returned to her car a few minutes later the same man approached her and

asked for her phone and purse. She testified he had “his hands wrapped up with [what]

looked like metal across it with a knife in his hand.” He touched her with the knife and she

was “very afraid.” After she handed the attacker her purse and phone, he told her to get

in the car. Instead, Bouldin struck him and ran back to the store where she placed a call

to police. Bouldin said her attacker ran in the direction of a Minyard’s store in the same

shopping center.


       Acting on information from another police officer, four days later Fort Worth police

investigator Don Owings interviewed Steven Blevins and David Arriaga at a house owned

by Brady Allen near the location of the robbery. Based on that interview, on the same day

Owings presented Bouldin with six photographs including one of appellant. Bouldin

identified appellant and he was charged with aggravated robbery. At trial Bouldin again

identified appellant as the man who robbed her. Blevins testified appellant spent several

days at Allen’s house, including July 24, 2004. Blevins said on that evening he saw

appellant, wearing light blue shorts and a shirt running past the Minyard’s store toward the

house. Blevins’ status as an inmate in the Tarrant County jail with two pending felony

charges against him at the time of trial was developed in front of the jury. The jury found

appellant guilty and the trial court assessed punishment.


       Citing a single case, Blankenship v. State, 780 S.W.2d 198 (Tex.Crim.App. 1989),

appellant concludes the evidence was legally insufficient to permit a rational fact finder to

find beyond a reasonable doubt he committed the offense of aggravated robbery.

                                             2
Appellant’s brief does not discuss the elements of the offense or identify any element on

which the State’s evidence was lacking. The brief fails to present any argument for his

conclusion and fails to meet the requirement of appellate rule 38.1(h).              We will,

nevertheless, address his contention. When deciding whether evidence is legally sufficient

to support a conviction, a reviewing court must assess all the evidence in the light most

favorable to the verdict to determine whether any rational trier of fact could find the

essential elements of the crime beyond a reasonable doubt. Poindexter v. State, 153
S.W.3d 402, 405 (Tex.Crim.App. 2005), citing Jackson v. Virginia, 443 U.S. 307, 99 S. Ct.
2781, 61 L. Ed. 2d 560 (1979).


         On the facts of this case, the elements of robbery are that the defendant, at the

stated time and place, while in the course of committing theft of property and with intent

to obtain or maintain control of the property, intentionally or knowingly threatened or placed

the victim in fear of imminent bodily injury or death; and then and there exhibited or used

a deadly weapon, specifically a knife, which in the manner of its use or intended use was

capable of causing death or serious bodily injury. See Tex. Penal Code Ann. § 29.02

(Vernon 2003); Jefferson v. State, 144 S.W.3d 612, 613 (Tex.App.--Amarillo 2004, no

pet.).


         The jury was free to believe the victim’s testimony that the man who attacked her

threatened her with a knife to coerce her to turn over her purse and phone. She also

testified she feared for her life. Officer Lloyd Cook testified a knife like the one the victim

described would be a deadly weapon. The jury heard the circumstances surrounding the



                                              3
victim’s opportunity to see the man who committed the offense and her subsequent

identification of appellant in a photograph.1 They observed her identification of him at trial.

The jury also heard a second witness who knew appellant and identified him as wearing

similar clothing in the immediate area about the time of the robbery. The jury had ample

evidence on which to evaluate the weight to be given to the identification of appellant.


       Our review of the record compels the conclusion a rational fact finder could have

found the elements of the offense beyond a reasonable doubt. We overrule appellant’s

sole issue and affirm the judgment of the trial court.




                                                   James T. Campbell
                                                       Justice




Do not publish.




       1
        The photographic lineup was introduced in evidence and appears in the appellate
record. Appellant makes passing reference in his brief to the lineup, but does not argue
the presentation was improper or suggested his identification by the victim.

                                              4